Citation Nr: 0703095	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-13 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to VA compensation benefits for accrued 
benefits purposes.

3.  Basic eligibility for VA nonservice-connected death 
pension benefits.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had recognized active service with the Philippine 
Army in the service of the U.S. Armed Forces, Far East 
(USAFFE) from September 1941 to January 1943 and from August 
1945 to December 1945.  He was a prisoner of war (POW) of the 
Japanese from May 11, 1942, to January 21, 1943.  The 
appellant is the veteran's surviving spouse.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from an October 2004 rating decision by the Manila Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for the cause 
of the veteran's death is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
appellant will be notified if any action on her part is 
required.


FINDINGS OF FACT

1.  The appellant did not apply for accrued benefits within 
one year of the veteran's death in August 2000.

2.  The United States service department has certified that 
all of the veteran's recognized active service in the service 
of the USAFFE was with the Philippine Army from September 
1941 to January 1943 and from August 1945 to December 1945.


CONCLUSIONS OF LAW

1.  Because the claim was not timely filed, the legal 
requirements for establishing entitlement to accrued benefits 
are not met.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c) 
(in effect for claims where the beneficiary died prior to 
December 16, 2003, and a claim for accrued benefits was 
received on or after that date).

2.  The veteran's service is not qualifying service for VA 
death pension benefits.  38 U.S.C.A. §§ 101, 107, 1521 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.2, 3.40, 3.41 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The VCAA does not apply to the accrued and death pension 
benefit claims.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  As explained below, these claims must be denied as a 
matter of law because undisputed facts, when applied to the 
controlling law and regulations, render the appellant 
ineligible for the claimed benefits.

II.  Accrued benefits

The veteran died in August 2000.  He did not have a claim 
pending at the time of his death, and the appellant did not 
file a claim seeking VA benefits until August 2004.  Under 
governing law and regulation, to be eligible for accrued 
benefits the appellant had to file a claim for such within 
one year after the veteran died.  38 U.S.C.A. § 5121(c); 
38 C.F.R. § 3.1000(c) (in effect for claims where the 
beneficiary died prior to December 16, 2003, and a claim for 
accrued benefits was received on or after that date).  See 
Pub.L. 108-183, Title I, § 104(a)-(c), Dec. 16, 2003, 117 
Stat. 2656; 71 Fed. Reg. 78368-01 (Dec. 29, 2006).  As her 
claim was received approximately 3 years after the period for 
filing for accrued benefits expired, it was not timely.  
Accordingly, the claim must be denied because of absence of 
legal merit or lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Death Pension eligibility

The United States service department has certified that all 
of the veteran's recognized active service in the service of 
the USAFFE was with the Philippine Army from September 1941 
to January 1943 and from August 1945 to December 1945.  With 
regard to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.40, 
3.41; Duro v. Derwinski, 2 Vet. App. 530 (1992).  It is not 
alleged that his service was other than as certified. 

Service prior to July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerilla service) is qualifying 
service for compensation, dependency, indemnity compensation, 
and burial allowance.  However, it is not qualifying service 
for VA pension benefits.  38 U.S.C.A. §§ 107, 1521; 38 C.F.R. 
§§ 3.40, 3.41.

Consequently, the appellant is not eligible for the requested 
benefit; while the veteran's service, as described above, may 
be sufficient for certain VA purposes (such as compensation), 
it is not the type of service that can qualify a claimant for 
certain VA benefits, such as a non-service-connected death 
pension in this case.  In cases such as this, where the law 
is dispositive, the claim must be denied because of absence 
of legal merit or lack of entitlement under the law.  See 
Sabonis, supra.


ORDER

Entitlement to VA compensation benefits for accrued benefits 
purposes is denied.

Basic eligibility for VA non-service connected death pension 
benefits is denied.


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

The veteran died in August 2000.  His cause of death is 
listed as cardiac arrest.  Unfortunately, little is known as 
to his medical condition(s) in the decade prior to his death 
other than the results from a July 2000 private examination 
that diagnosed chronic rheumatoid arthritis, slight 
malnutrition and chronic bronchopneumonia.  The available 
medical records include a May 1983 VA examination report 
indicating a diagnosis of hypertensive cardiovascular disease 
with marked cardiac enlargement demonstrated on chest X-ray 
examination.

The veteran's hypertensive cardiovascular disease manifested 
during his lifetime may be presumptively service connected as 
a disease specific to a former POW.  38 C.F.R. § 3.309(c).  
As presumptive service connection is warranted for the 
veteran's hypertensive cardiovascular disease, the Board 
finds that VA advisory opinion as to whether such disease 
caused or contributed to cause the veteran's death is 
necessary.  38 C.F.R. § 3.159(c)(4).  The Board notes that it 
cannot resort to speculation in determining the cause of 
death.  See 38 C.F.R. § 3.312(a).  The appellant can greatly 
assist in the substantiation of her claim by identifying all 
of the veteran's medical providers of treatment, both private 
and VA, in the immediate years preceding his death 
(particularly providers of any treatment for hypertensive 
cardiovascular disease).

Since the case is being remanded anyway, the RO has the 
opportunity to advise the appellant of the criteria for 
establishing an effective date of award.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The appellant should be given appropriate 
notice regarding the criteria for effective 
date of award in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO should also ask the appellant 
to identify all of the veteran's medical 
treatment providers in the immediate years 
preceding his death (particularly those 
providing any treatment for hypertensive 
cardiovascular disease).  The RO should assist 
the appellant in obtaining all records from the 
sources she identifies.

2.  After completion of the above development, 
the RO should arrange for the veteran's claims 
file to be forwarded to an appropriate VA 
physician for review and opinion as to whether 
it is at least as likely as not that the 
veteran's hypertensive cardiovascular disease 
caused, contributed to cause, or hastened his 
death.  The reviewing physician should comment 
on all available evidence pertinent to the 
matter, and should explain the rationale for 
all opinions given.  

3.  The RO should then readjudicate this claim.  
If it remains denied, the RO should issue an 
appropriate supplemental statement of the case 
and give the appellant the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


